cv5-104                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00104-CV





Lionel R. Meno, Individually and in his Official Capacity 

as Texas Commissioner of Education, Appellant


v.


Dee Bednar, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 92-14387, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING






PER CURIAM

	Lionel R. Meno, individually and in his official capacity as Texas Commissioner
of Education, filed an interlocutory appeal of the trial court's denial of his summary judgment
motion based on official immunity from Dee Bednar's claims.  See Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(5) (West Supp. 1995).  We dismiss the appeal because the notice of appeal was
untimely filed.
	This interlocutory appeal is an accelerated appeal.  See Tex. R. App. P. 42(a)(1). 
Notice of appeal must be filed within twenty days after the appealed-from order is signed.  Tex.
R. App. P. 42(a)(3).  The trial court signed the order denying the summary judgment on January
26, 1995.  Meno filed his notice of appeal February 24, 1995, nine days after it was due.
	The clerk of this Court sent a letter to Meno on March 2, 1995 noting the tardiness
and stating that we would dismiss the appeal unless, by March 13, 1995, any party showed
grounds for continuing the appeal.  We have received no response.  We dismiss the appeal.

Before Chief Justice Carroll, Justices Aboussie and Jones
Appeal Dismissed
Filed:   April 12, 1995
Do Not Publish